DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toth U.S. Publication No. (20100056966 A1) in view of   Wang et al. “An optical fiber Bragg grating force sensor for monitoring sub-bandage pressure dring compression therapy; 26 August 2013 | Vol. 21, No. 17 | DOI:10.1364/OE.21.019799 | OPTICS EXPRESS 19801” and further in view of Sanders U.S. Patent No. (7,382,945 B1).
With respect to claim 1, Toth substantially discloses a contractible band for use in a wearable garment in order to apply pressure to a subject body part; Toth discloses a device for compressive treatment of a body part, the device comprising: a compression member [0021], adapted to at least partly encircle the body part that would by virtue of application of compressive force apply pressure to a subject’s body part, comprising: 
a shape memory material part or an actuator and a textile part, the parts being successively coupled to form the contractible band, wherein the shape memory material part comprises an electrically-contractible shape memory material and a spring arranged to reverse the contraction of the shape memory material; Toth further discloses an actuation unit, arranged to tighten the compression member to provide a compressive force to the body part, the actuation unit comprising an active material actuator wherein a gripping member is connected to the actuator to perform a cyclic motion, and wherein the gripping member is arranged to engage a movable member, connected to the compression member ([Page 17,left column], lines 36-46) 
wherein the textile part comprises an elastic fabric band and an optical fibre strain sensor arranged to sense the strain of the fabric band; the compression device comprises an outer layer 13 and an inner layer 16 [0175]; Fig. 2). Between the outer and inner layers 13, 16, there is an actuator layer 14 arranged, comprising one or more actuation units 10 and, as the case may be, one or more compression members 20 [0176]-[0178]).  A sensor layer 15 is provided between the actuator layer 14 and the body part 2. The sensor layer may comprise one or more sensors or sensor arrays 30, which may be used to measure e.g. surface pressure as needed in the treatment  [0179]-[0185]).
Toth substantially discloses the invention as claimed except the optical fibre strain sensor is a lossy optical fibre arranged in a meandering layout such that a variation of extension of the fabric band causes a variation of intensity of light transmitted by the lossy optical fibre.  
Wang et al., however, teaches a graduated compression bandaging has long been considered to be the main therapy for venous leg ulcers with the treatment success largely depending on the amount and distribution of the pressure applied. However, the reported treatment outcome varies markedly because the actual sub-bandage pressure profile is difficult to predict by theoretical models and hard to achieve in clinical settings.
arranged in a meandering or serpentine layout (as shown in fig.3) of Wang et al.
The sensor was tested by a senior nurse consultant with over 10 years experience in chronic wound care and has been shown to be capable of measuring the sub-bandage resting pressure profiles, and assisting to achieve the desired gradient, across the full length of a human lower leg that was treated with a commercial compression bandage system. The sensor array was also demonstrated to record the working pressure variation during the patient’s movement. The results accurately represent the performed activities and match well with the findings from previous independent studies.
These results demonstrate the potential of this fiber optic sensor for providing real-time feedback during the application of compression bandages and for on-going in-vivo monitoring of the sub-bandage pressure. Further improvement on the sensor design and calibration method will be implemented to accommodate more clinical studies.
In view of the teachings of Wang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Toth by incorporating optical fibre strain sensor arranged in a meandering layout such that a variation of extension of the enable more quantitative monitoring of the application of compression bandages and garments, and the subsequent analysis of therapeutic outcomes.  Note: the meandering or serpentine layout of Toth meets the functional limitation of a variation of extension of the fabric band causes a variation of intensity of light transmitted by virtue of the serpentine or double helix shape of the optical fibre strain sensor. 
The combination of Toth/Wang et al., substantially discloses the invention as claimed except the optical fibre strain sensor is a lossy optical fibre.
Sanders however, teaches radiological sensors in a form of a fiber optic sensor, where the fiber darkens, or becomes lossy to light propagation when exposed to radiation in order to prevent high false alarm rates which will lead to the sensors being disabled or ignored by the user ([Col.1], lines 12-22).  Sanders further teaches radiological sensor system 20 formed in accordance with an embodiment of the present invention. The system 20 includes a processor 26 that is in signal/data communication with a laser diode (light source) 28 and a photo diode 32. The laser diode and photo diode are in light communication with a fiber-optic coil, such that light generated by the laser diode 28 is transmitted through the fiber-optic coil 30 and is received by the photo diode 32 via optical components 34, ([Col.2], lines 15-24).  Note: a reference is analogous art to the claimed invention if: the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), see MPEP 2141.01(a).  
In view of the teachings of Sanders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a lossy optical fibre in order to 
With respect to claim 2, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth inherently discloses the shape memory material part is contracted at rest, such that, when in use on a subject body part, the shape memory material part will be stretched [0025] and [0027]-[0028].  
With respect to claim 3, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses an electronic control unit connected to the shape memory material and the optical fibre strain sensor, the control unit having a digital control input arranged in a closed-loop (the control unit is arranged to receive a feedback signal from the sensor) in order to control the pressure applied to the subject body part and the control unit being configured such that a contracting force applied by the contractible band is hysteresis free in respect of the digital control input [0136]-[0138]. {10224/008327-USO/02735542.11Page 2Preliminary AmendmentDocket No: 10224/008327-USO  
With respect to claim 4, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses the shape memory material part (10, fig.2) and the textile part (20a-20b) are lengthwise (either horizontally for the shape material part  and vertically textile part) successively coupled to form the contractible band.  
With respect to claim 5, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses the band is contractible by length-wise contraction (either horizontally for the shape material part  and vertically textile part).  

With respect to claim 7, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses the shape memory material is a shape memory alloy or a shape memory polymer [0025].  
With respect to claim 9, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses the shape memory material is directly electrically-contractible.  In [0025], Toth discloses the shape memory materials include shape memory alloys capable of being directly electrically-contractible as Applicant’s because the shape memory material of Applicant includes a shape memory alloy as set forth in para [0004], [0008] and [0011] of Applicant’s specification, as such is capable of being directly electrically-contractible.
With respect to claim 10, Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses the shape memory material is directly electrically-contractible by Joule heating.  In [0025], Toth discloses the shape memory materials include shape memory alloys capable of being directly electrically-contractible as Applicant’s because the shape memory material of Applicant includes a shape memory alloy as set forth in para [0004], [0008] and [0011] of Applicant’s specification as such is capable of being directly electrically-contractible by Joule heating.
With respect to claim 11, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses the spring is a coil spring [0215].  In [0215], Toth decribes the characteristic of a coil spring has being a bias spring to return them to 
With respect to claim 12, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Wang et al./Sanders further teaches the lossy (taught by Sanders) optical fibre is arranged in a "S"-shaped layout or in a serpentine-shaped layout taught by Wang et al. as shown (fig.3) the double helix forms an “S” shaped or serpentine-shaped layout.  
With respect to claim 13, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed.  Toth further discloses the electrically-contractible shape memory material is a coil [0215].  In [0215], Toth decribes the characteristic of a coil spring has being a bias spring to return them to their original configuration. Such a spring could be implemented directly into the actuator or double as a bias spring, as indicated in the examples.  {10224/008327-USO/02735542.11Page 3Preliminary AmendmentDocket No: 10224/008327-USO  
With respect to claim 14, Toth/Wang et al./Sanders discloses a garment comprising one or more contractible bands according to claim 1 [0173].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toth/Wang et al./Sanders as applied to claim 1 above, and further in view of Wiklof et al.  U.S. Publication No. (2016/0004032 A1).
 	With respect to claim 8, the combination of Toth/Wang et al./Sanders substantially discloses the invention as claimed except the shape memory material part comprises a heat-resistant fabric wherein the shape memory material part is fixed to the heat-resistant fabric to protect the subject body part from heat generated by the shape memory material part.
Wiklof et al. however, teaches an optical component is disclosed, as well as articles of manufacture, methods for forming, and methods of operating thereof. The optical component may include a plurality of patterned two-way shape memory alloy portions. Each patterned two-way shape memory alloy portion may include a reflective surface and a temperature adjustment element. Each patterned two-way shape memory alloy portion (abstract).  Wiklof et al. further teaches one or more shape memory alloy apparatuses will be used. The shape memory alloy apparatuses will each have 3 layers of TWSMA material embedded in heat-resistant polymer film, where the layers are stacked atop each other [0063].  
In view of the teachings of Wiklof et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape memory material of Toth/Wang et al./Sanders by incorporating a heat-resistant fabric wherein the shape memory material part is fixed to the heat-resistant fabric to protect the subject body part from heat generated by the shape memory material part to allow the wearer to be comfortable and have full physical motion [0063] of Wiklof et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786